Citation Nr: 1339557	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  08-26 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney At Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in February 2008 and May 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which respectively declined to reopen a previously denied claim of service connection for bilateral hearing loss and denied service connection for PTSD.

The denial issued in February 2008 was based on the previous denial of service connection in September 2003, which was not appealed.  However, additional service personnel records pertinent to the claim were associated with the claims file in March 2010.  These records were in existence at the time of the September 2003 decision.  If VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim.  38 C.F.R. § 3.156(c).  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered.  Given the new service records, the claim of service connection for bilateral hearing loss must be reconsidered without regard to the previous denial.  38 C.F.R. § 3.156(c).

In a previous adjudication of the claim of service connection for PTSD, the issue was styled as a claim to reopen a previously denied claim.  A review of the file shows that the original denial of service connection in May 2010 was reiterated in July 2010.  However, the October 2010 notice of disagreement was timely as a response to the May 2010 rating decision and it therefore did not become final.  As such, the July 2010 rating decision is superfluous and new and material evidence as to the claim of service connection for PTSD is not required.

In May 2013, the Veteran appeared at a Video Conference hearing before the undersigned.  A transcript of that hearing is in the claims file.

This case was previously before the Board in December 2011, when it was remanded for the RO to issue a statement of the case on the question of service connection for PTSD.  A statement of the case was duly issued on March 2012 and the Veteran timely filed a VA Form 9 formal appeal in March 2012.  The December 2011 remand also instructed the RO to obtain specific VA treatment records which have since been associated with the claims file. 

The Veteran's claim for service connection for an acquired psychiatric disability has been adjudicated largely as a claim for service connection for PTSD.  The Board considers the claim as encompassing all mental disorders, regardless of diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Veteran was afforded a VA examination for hearing loss in December 2012.  The examiner provided a negative opinion with regard to whether there was a link between the current hearing loss and service.  The rationale was that the separation examination was normal and tinnitus was not identified.  This ignores the Veteran's report at the examination that he had experienced tinnitus since service and does not explain why the normal findings or the absence of tinnitus would be determinative. 

With regard to the psychiatric disability claim, the Veteran has reported a personal assault consisting of being fired upon with buck shot.  Evidence of behavior changes could provide credible supporting evidence of the stressor and a medical opinion could provide this evidence.  38 C.F.R. § 3.304(f)(5).  The Veteran has not yet received the notice required by that section.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran the notice required by 38 C.F.R. § 3.304(f)(5), telling him that alternative methods of corroborating a personal assault in service with respect to his claim of PTSD related to being struck in the back of the head with buckshot while on guard duty.

2.  Schedule the Veteran for a VA examination to determine whether any acquired psychiatric disorders present during the period of this claim is related to a disease or injury, including a stressor, in service. 

The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

If the examiner finds that the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressors supporting the diagnosis. 

If a supporting stressor consists of an in-service personal assault, the examiner should provide an opinion as to whether there is evidence of behavior changes in response to the stressor.

With respect to any other acquired psychiatric disorders present at any time during the pendency of this claim, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or any events therein.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

The Veteran's reports of history and symptoms must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

3.  Ask the examiner who provided the December 2012 audiology examination to review the claims file and provide clarification of the previous opinion

The examiner should consider the Veteran's competent report of having had tinnitus ever since service.  The examiner should provide an opinion as to whether the current hearing loss, as likely as not, had its onset in service, or is otherwise due to a disease or injury in service.

The examiner should provide reasons for this opinion.  If the examiner provides a negative opinion based on a conclusion that hearing loss does not have a delayed onset, the examiner should provide reasons for this conclusion.  The examiner should also comment on the implications, if any of the Veteran's report of tinnitus ever since service.

If the December 2012 examiner is not available, afford the Veteran a new audiology examination in order to obtain the necessary opinion.

4.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



